Case 19-14008-SDM   Doc 10    Filed 10/16/19 Entered 10/16/19 16:52:18   Desc Main
                             Document      Page 1 of 9
Case 19-14008-SDM   Doc 10    Filed 10/16/19 Entered 10/16/19 16:52:18   Desc Main
                             Document      Page 2 of 9
Case 19-14008-SDM   Doc 10    Filed 10/16/19 Entered 10/16/19 16:52:18   Desc Main
                             Document      Page 3 of 9
Case 19-14008-SDM   Doc 10    Filed 10/16/19 Entered 10/16/19 16:52:18   Desc Main
                             Document      Page 4 of 9
Case 19-14008-SDM   Doc 10    Filed 10/16/19 Entered 10/16/19 16:52:18   Desc Main
                             Document      Page 5 of 9
Case 19-14008-SDM   Doc 10    Filed 10/16/19 Entered 10/16/19 16:52:18   Desc Main
                             Document      Page 6 of 9
Case 19-14008-SDM   Doc 10    Filed 10/16/19 Entered 10/16/19 16:52:18   Desc Main
                             Document      Page 7 of 9
Case 19-14008-SDM   Doc 10    Filed 10/16/19 Entered 10/16/19 16:52:18   Desc Main
                             Document      Page 8 of 9
Case 19-14008-SDM   Doc 10    Filed 10/16/19 Entered 10/16/19 16:52:18   Desc Main
                             Document      Page 9 of 9
